DETAILED ACTION
	This office action is in response to the amendment filed on 05/02/2022. Claims 1-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/22/2022 and 03/09/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
	Applicant’s arguments regarding 35 U.S.C. § 103 filed on 05/02/2022 have been fully considered but they are not persuasive. Examiner's response to the presented arguments follows below.

Summary of Arguments
1. Applicant submits that the replied upon portions of KO does not constitute prior art, and thus, the rejection of claims 1-20 under 35 U.S.C. § 103 as being as being unpatentable over Chiang (US 2021/0392322) in view of KO (US 2021/0235072) is improper. each of KO's priority applications that predates the present application's priority date of Nov 29, 2018 and Dec 20, 2018 (e.g., KR Application 10-2018-0121620, filed on Oct. 12, 2018, and KR Application 10-2018-0145792, filed on Nov. 22, 2018) appears to exclusively refer to multi-hypothesis prediction, while being silent regarding coding the current coding block according to a planar mode. In particular, KR Application 10-2018-0121620 of KO's priority applications that predates the present application's priority date only in one place mentions about "planar mode", which is merely about the introduction of a total of 67 intra prediction modes and planar mode being one of the 67 intra prediction modes, far from the specific content from paragraph 184 of KO. 
The application date of KO is April.12, 2021, which is later than the application date and priority date of the present application. Therefore, claims 1-20 have a priority date either on Nov 29, 2018 or on Dec 20, 2018. In rejecting the independent claims, the Office Action alleges that paragraph 184 of KO teaches multi-hypothesis prediction, the encoder/decoder may use a predetermined intra-mode of the intra-prediction mode. For example, for multi-hypothesis prediction, the encoder/decoder may restrictively use a prediction mode including at least one of a planar, a DC mode, and a vertical and/or horizontal mode among the intra-prediction. Neither KR Application 10-2018-0121620 nor KR Application 10-2018- 0145792 of KO's priority applications discloses the feature of "when the indication parameter indicates that the multi-hypothesis prediction is applied to the current coding block, coding the current coding block according to a planar mode", as recited by Applicant's independent claims.

Examiner’s Response
	As to argument 1 regarding claims 1-20, Examiner respectfully disagrees for the following reasons. 
	Applicant asserts that “the Office Action alleges that paragraph 184 of KO teaches multi-hypothesis prediction, the encoder/decoder may use a predetermined intra-mode of the intra-prediction mode. For example, for multi-hypothesis prediction, the encoder/decoder may restrictively use a prediction mode including at least one of a planar, a DC mode, and a vertical and/or horizontal mode among the intra-prediction. Neither KR Application 10-2018-0121620 nor KR Application 10-2018- 0145792 of KO's priority applications discloses the feature of "when the indication parameter indicates that the multi-hypothesis prediction is applied to the current coding block, coding the current coding block according to a planar mode", as recited by Applicant's independent claims… KR Application 10-2018-0145792, filed on Nov. 22, 2018) appears to exclusively refer to multi-hypothesis prediction, while being silent regarding coding the current coding block according to a planar mode. In particular, KR Application 10-2018-0121620 of KO's priority applications that predates the present application's priority date only in one place mentions about "planar mode", which is merely about the introduction of a total of 67 intra prediction modes and planar mode being one of the 67 intra prediction modes, far from the specific content from paragraph 184 of KO. 
	However, Applicant acknowledges that KR Application 10-2018-0145792, filed on Nov. discloses to multi-hypothesis prediction and KR Application 10-2018-0121620 of KO's priority applications that predates the present application's priority date discloses a "planar mode", which discloses a total of 67 intra prediction modes and planar mode being one of the 67 intra prediction modes which implies that planar can be used in the multi-hypothesis prediction process of a current block. In addition paragraph 201 discloses mh_intra_flag denotes a flag indicating whether multi-hypothesis prediction is used. Claims 1-20 stands rejected. 

 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chiang (US 2021/0392322) in view of KO (US 2021/0235072).

	Regarding claim 1, Chiang discloses the following claim limitations: a method of coding a block of a picture, comprising: (Chiang, abstract and claim 1 discloses encoding the current block or current motion information associated with the current block using at least one of the first candidate and the second candidate at the video encoder side),
obtaining an indication parameter for a current coding block, wherein the indication parameter indicates whether a multi-hypothesis prediction is applied to the current coding block (Chiang, abstract discloses apparatus of prediction for video coding using MH (Multiple Hypothesis) mode; in addition paragraphs 31 and 59 discloses an MH prediction is generated by blending a first prediction corresponding to a first candidate and a second prediction corresponding to a second candidate, and the MH prediction is applied to a part of the current block).
Chiang does not explicitly disclose the following claim limitations: when the indication parameter indicates that the multi-hypothesis prediction is applied to the current coding block, coding the current coding block according to a planar mode.
However, in the same field of endeavor KO discloses more explicitly the following: when the indication parameter indicates that the multi-hypothesis prediction is applied to the current coding block, coding the current coding block according to a planar mode (KO, paragraph 184 discloses or multi-hypothesis prediction, the encoder/decoder may use a predetermined intra-mode of the intra-prediction mode. For example, for multi-hypothesis prediction, the encoder/decoder may restrictively use a prediction mode including at least one of a planar, a DC mode, and a vertical and/or horizontal mode among the intra-prediction; in addition paragraph 201 discloses mh_intra_flag denotes a flag indicating whether multi-hypothesis prediction is used).
	It would have been obvious to one the ordinary skill in the art at the time of invention to modify the teachings of Chiang with KO to create the multi-hypothesis method of Chiang with a flag indicating whether multi-hypothesis prediction is used.
	The reasoning being is to increase coding efficiency of a video signal and to increase signaling efficiency related to a motion information set of a current block (KO, paragraph 4).

	Regarding claim 2, Chiang and KO discloses the method of claim 1, wherein the multi-hypothesis prediction is a combined inter and intra prediction (CIIP) (KO, abstract discloses wherein the combined prediction indicates a prediction mode that combines inter-prediction and intra-prediction)

	Regarding claim 3, Chiang and KO discloses the method of claim 2, wherein the indication parameter is comprises a CIIP flag (KO, paragraph 184 discloses or multi-hypothesis prediction, the encoder/decoder may use a predetermined intra-mode of the intra-prediction mode. For example, for multi-hypothesis prediction, the encoder/decoder may restrictively use a prediction mode including at least one of a planar, a DC mode, and a vertical and/or horizontal mode among the intra-prediction; in addition paragraph 201 discloses mh_intra_flag denotes a flag indicating whether multi-hypothesis prediction is used).

	Regarding claim 4, Chiang and KO discloses the method of claim 1, wherein the indication parameter is determined based on a merge data syntax (KO, paragraph 201 discloses if merge_flag which is a flag indicating whether to apply a merge mode is 1, and subblock_merge_flag which is a flag indicating whether to apply a subblock merge mode is 0, mh_intra_flag may be parsed. In other words, if a merge mode is applied to the current block, and a subblock merge mode is not applied, the encoder/decoder may take into consideration (or apply) the multi-hypothesis prediction).

	Regarding claim 5, Chiang and KO discloses the method of claim 1: obtaining the planar mode for the current coding block according to a most probable mode (MPM) list (Chiang, paragraph 16 discloses DC mode and Planar mode are also considered in MPM set to fill the available spot in the MPM).

	Regarding claim 6, Chiang and KO discloses the method of claim 5, wherein each of the intra prediction modes in the MPM list is associated with a corresponding value of MPM list index (Chiang, paragraph 52 discloses In Skip or Merge mode, a Merge index will be used to select a motion candidate, which may be either uni-prediction or bi-prediction derived by the candidate itself from the Merge candidate list).

	Regarding claim 7, Chiang and KO discloses the method of claim 6, wherein the method further comprises: parsing a bitstream to obtain a-the MPM list index, wherein the MPM list index has a value between 0 to N-1, and wherein N is a number of entries of the intra prediction modes in the MPM list (KO, paragraph 71 discloses the intra encoding information may include at least one of an intra prediction mode, a most probable mode (MPM) flag, and an MPM index; in addition paragraph 145 discloses if the HMVP table index of the output motion information is m, and the oldest element is located at HMVP table index 0, motion information corresponding to indices n which are greater than m may be moved to the locations of index (n−1) of the HMVP table).
	Regarding claim 8, Chiang and KO discloses the method of claim 7, wherein the method further comprises: obtaining the intra prediction mode for the current coding block from the MPM list based on the value of the MPM list index (KO, paragraph 71 discloses the intra encoding information may include at least one of an intra prediction mode, a most probable mode (MPM) flag, and an MPM index; in addition paragraph 145 discloses if the HMVP table index of the output motion information is m, and the oldest element is located at HMVP table index 0, motion information corresponding to indices n which are greater than m may be moved to the locations of index (n−1) of the HMVP table).

	Regarding claim 9, Chiang and KO discloses the method of claim 6, wherein the MPM list comprises at least the planar mode (KO, paragraph 184 discloses or multi-hypothesis prediction, the encoder/decoder may use a predetermined intra-mode of the intra-prediction mode. For example, for multi-hypothesis prediction, the encoder/decoder may restrictively use a prediction mode including at least one of a planar, a DC mode, and a vertical and/or horizontal mode among the intra-prediction; in addition paragraph 201 discloses mh_intra_flag denotes a flag indicating whether multi-hypothesis prediction is used).

Regarding claim 10, Chiang and KO discloses the method of claim 6, wherein the MPM list comprises the planar mode and at least one of a DC mode, a vertical mode and a horizontal mode (KO, paragraph 184 discloses or multi-hypothesis prediction, the encoder/decoder may use a predetermined intra-mode of the intra-prediction mode. For example, for multi-hypothesis prediction, the encoder/decoder may restrictively use a prediction mode including at least one of a planar, a DC mode, and a vertical and/or horizontal mode among the intra-prediction; in addition paragraph 201 discloses mh_intra_flag denotes a flag indicating whether multi-hypothesis prediction is used).
  
	Regarding claim 11, Chiang and KO discloses the method of claim 6, wherein the MPM list comprises only the planar mode (KO, paragraph 265 discloses when performing multi-hypothesis prediction, by using only the planar mode which is statistically frequently used as an intra-prediction mode, the complexity of encoding may be improved and signaling bits may be saved, and thus, the performance of compression of an image may be increased.

	Regarding claim 12, Chiang and KO discloses the method of claim 6, wherein the MPM list is based on a pre-defined default list (Chiang, paragraph 25 discloses only candidates that are default Merge type (MRG_TYPE_DEFAULT_N) are considered for UMVE's expansion).

	Regarding claim 13, Chiang and KO discloses the method of claim 8, wherein the MPM list index is coded into a decimal representation or a binary representation (KO, paragraph 90 discloses a multi-type tree structure, one node may be split into a binary or ternary tree structure of horizontal or vertical division. That is, in the multi-type tree structure, there are four split structures such as vertical binary split, horizontal binary split, vertical ternary split, and horizontal ternary split).

	Regarding claim 14, Chiang and KO discloses a coder, comprising: a memory storage comprising instructions; and one or more processors in communication with the memory storage, and upon execution of the instructions, configured to: (KO, paragraph 377 discloses The software code can be stored in memory and driven by a processor. The memory may be located inside or outside the processor, and may exchange data with the processor by various means already known),
obtain an indication parameter for a current coding block, wherein the indication parameter indicates whether a multi-hypothesis prediction is applied to the current coding block (Chiang, abstract discloses apparatus of prediction for video coding using MH (Multiple Hypothesis) mode; in addition paragraphs 31 and 59 discloses an MH prediction is generated by blending a first prediction corresponding to a first candidate and a second prediction corresponding to a second candidate, and the MH prediction is applied to a part of the current block),
 when the indication parameter indicates that the multi-hypothesis prediction is applied to the current coding block, coding the current coding block according to a planar mode (KO, paragraph 184 discloses or multi-hypothesis prediction, the encoder/decoder may use a predetermined intra-mode of the intra-prediction mode. For example, for multi-hypothesis prediction, the encoder/decoder may restrictively use a prediction mode including at least one of a planar, a DC mode, and a vertical and/or horizontal mode among the intra-prediction; in addition paragraph 201 discloses mh_intra_flag denotes a flag indicating whether multi-hypothesis prediction is used). 

	Regarding claim 15, Chiang and KO discloses the coder of claim 14, wherein the multi-hypothesis prediction is a combined inter and intra prediction (CIIP) (KO, abstract discloses wherein the combined prediction indicates a prediction mode that combines inter-prediction and intra-prediction)

	Regarding claim 16, Chiang and KO discloses the coder of claim 15, wherein the indication parameter is comprises a CIIP flag (KO, paragraph 184 discloses or multi-hypothesis prediction, the encoder/decoder may use a predetermined intra-mode of the intra-prediction mode. For example, for multi-hypothesis prediction, the encoder/decoder may restrictively use a prediction mode including at least one of a planar, a DC mode, and a vertical and/or horizontal mode among the intra-prediction; in addition paragraph 201 discloses mh_intra_flag denotes a flag indicating whether multi-hypothesis prediction is used).

	Regarding claim 17, Chiang and KO discloses the coder of claim 14, wherein the indication parameter is determined based on a merge data syntax (KO, paragraph 201 discloses if merge_flag which is a flag indicating whether to apply a merge mode is 1, and subblock_merge_flag which is a flag indicating whether to apply a subblock merge mode is 0, mh_intra_flag may be parsed. In other words, if a merge mode is applied to the current block, and a subblock merge mode is not applied, the encoder/decoder may take into consideration (or apply) the multi-hypothesis prediction).

	Regarding claim 18, Chiang and KO discloses the coder of claim 14, wherein the one or more processors; are further configured to: obtain the planar mode for the current coding block according to a most probable mode (MPM) list, wherein each of the intra prediction mode in the MPM list is associated with with a corresponding value of MPM list index (Chiang, paragraph 52 discloses In Skip or Merge mode, a Merge index will be used to select a motion candidate, which may be either uni-prediction or bi-prediction derived by the candidate itself from the Merge candidate list).

	Regarding claim 19, Chiang and KO discloses the coder of claim 18, the one or more processors, further configured to: parse a bitstream to obtain a-the MPM list index, wherein the MPM list index has value between 0 to N-1, and wherein N is a number of entries of the intra prediction modes in the MPM list, and obtain the intra prediction mode for the current coding block from the MPM list based on the value of the MPM list index, wherein the MPM list comprises at least the planar mode (KO, paragraph 71 discloses the intra encoding information may include at least one of an intra prediction mode, a most probable mode (MPM) flag, and an MPM index; in addition paragraph 145 discloses if the HMVP table index of the output motion information is m, and the oldest element is located at HMVP table index 0, motion information corresponding to indices n which are greater than m may be moved to the locations of index (n−1) of the HMVP table).

	Regarding claim 20, Chiang and KO discloses a non-transitory computer-readable storage medium for storing bit string of a video, the non-transitory computer-readable storage medium comprising: (KO, claim 1 discloses a non-transitory computer-readable medium storing a bitstream),
the bit string comprising an encoded sequence of frames of a video, wherein the sequence of frames is encoded into the bit string based on a plurality of operations comprising: 
obtaining an indication parameter for a current coding block, wherein the indication parameter indicates whether a multi-hypothesis prediction is applied to the current coding block; (Chiang, paragraph 5 discloses encoding process; in addition abstract discloses apparatus of prediction for video coding using MH (Multiple Hypothesis) mode; in addition paragraphs 31 and 59 discloses an MH prediction is generated by blending a first prediction corresponding to a first candidate and a second prediction corresponding to a second candidate, and the MH prediction is applied to a part of the current block),
when the indication parameter indicates that the multi-hypothesis prediction is applied to the current coding block, coding the current coding block according to a planar mode (KO, paragraph 184 discloses or multi-hypothesis prediction, the encoder/decoder may use a predetermined intra-mode of the intra-prediction mode. For example, for multi-hypothesis prediction, the encoder/decoder may restrictively use a prediction mode including at least one of a planar, a DC mode, and a vertical and/or horizontal mode among the intra-prediction; in addition paragraph 201 discloses mh_intra_flag denotes a flag indicating whether multi-hypothesis prediction is used).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY T JEAN BAPTISTE whose telephone number is (571)272-6189. The examiner can normally be reached Monday-Friday 9-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY T JEAN BAPTISTE/Primary Examiner, Art Unit 2481